ETAILED ACTION

Claims 1-9, 11-18 and 22-26 are pending. 
This rejection is NON- Final. 
All rejections from the previous Official Action have been withdrawn. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 8-9, 11, 13-15, 22, 4 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 13, the claims states that there are two populatoins centered on 0.4 and 4 micrometers. However, claim 5 from which it depends includes a bimodal particle size distribution centered on 4 and 30 micrometers. It is unclear if this is an additional bimodal particle size distribution or one and the same. 
Claim 15 is additionally rejected.  Claim 15 recites the limitation "the percentage of lipids" in line 1.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-9, 11-15, 22-24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2010/0303989 (BROOKS) in view of Suthar, Spray Drying Technology: An overview Indian Journal of Science and Technology Vol. 2 No. 10 (2009) SUTHAR .
Claim 5 recites microalgal flour granules, which have
a bimodal particle size distribution, from 2 to 60 um, comprising two populations centered on 4 pm and 30 um; 
flow grades, determined according to a test A, 30 to 60% by weight of oversize at 2000 pm, 20 to 60% by weight of oversize at 1400 pm, 0.5 to 20% by weight of oversize at 800 um, and a degree of wettability, expressed according to a test B, by the height of the product settled in a beaker, at a value of 0.2 to 2.0 cm.
Claim 7 recites that the microalgal flour granules have a trimodal particle size distribution, from 2 to 400 um, comprising three populations centered on 4 um, 40 pm and 100 pm, - flow grades, determined according to a test A,  0.5 to 20% by weight of oversize at 2000 um,  0.5 to 20% by weight of oversize at 1400 um,  60 to 95% of oversize at 800 um, and  a degree of wettability, expressed according to a test B, by the height of the product settled in a beaker, at a value of 2.0 to 4.0 cm.
As to claims 5 and 7, BROOKs teaches an algal flour with a particle size [0066] can be less than 100um and spray dried [0159].  This falls within the claimed distribution of 2 to 400 um.  At [0307], lipid containing Chlorella protothecoides grown using the fermentation methods and conditions described in Example 4 was processed into a lipid algal flour. To process the microalgal biomass into algal flour, the harvested Chlorella protothecoides biomass was separated from the culture medium using centrifugation. The resulting concentrated biomass, containing over 40% moisture, was micronized using a high pressure homogenizer ((GEA model NS1001) operating at a pressure level of 1000-1200 Bar until the average particle size of the biomass was less than 10um. The algal homogenate was then spray 
BROOKS teaches an algal flour in water dispersion was created and the algal flour particle size was determined using laser diffraction on a Malvern. Mastersizer 2000 machine using a Hydro 2000S attachment. A control dispersion was created by gentle mixing and other dispersions were created using 100 bar, 300 bar, 600 bar and 1000 bar of pressure. The results showed that the mean particle size of the algal flour is smaller in the condition with higher pressure (3.039um in the gentle mixing condition and 2.484um in the 1000 bar condition). The distribution of the particle sizes were shifted in the higher pressure conditions, with a decrease in larger sized particles (above 10um) and an increase in smaller particles (less than 1um) (see also Figures 4 and 5). 
IN [0173], BROOKS teaches that an algal slurry is spray or flash dried, removing water and leaving a dry powder-like material containing cellular debris and oil. Although the oil content of the flour (ie: disrupted cells as a powder-like material) can be at least 10, 25 or 50% by weight of the dry powder, the powder can have a dry rather than greasy feel and appearance (e.g., lacking visible oil) and can also flow freely when shaken. Various flow agents (including silica-derived products such as precipitated silica, fumed silica, calcium silicate, and sodium aluminum silicates) can also be added. Application of 
Thus, it would have been obvious to one skilled in the art to vary the amount of oil, add flow agents and select a particular dryer to optimize the flow grade of the product.  
BROOKS does not teach a bimodal or multimodal distribution as claimed. 
SUTHAR teaches that The FILTERMAT® Spray Dryer is frequently used in food and dairy applications. It operates at a low outlet temperature, achieving high thermal efficiency. It is the Indian Journal of Science and Technology Vol.2 No.10 (Oct 2009) ISSN: 0974- 6846 Short communication “Spray drying” Patel et al. Indian Society for Education and Environment (iSee) http://www.indjst.org Indian J.Sci.Technol. 46 recommended system for drying high fat, sugar-based, hydrolyzed, and fermented products (see left column, pg. 45). This would naturally provide the claimed flow grades, wettability, density and specific surface area.  
It would have been obvious to use the FILTERMAT in BROOKS, as SUTHAR teaches that FILTERMAT dryers are used for wet fermented products. 
It also would have been obvious to use the same degree of wettability as BROOKS,  as BROOKS teaches that the particle size and amount of mixing/homogenization can influence how the powder disperses (see [0308] and Figs. 5a-5c). 
Moreover, as to the flow grades and degree of wettability, Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the 


Claim 2 recites that the microalgal flour granules contain at least 80 % in weight of microalgal biomass.

BROOKS teaches an algal flour with a particle size [0066] can be less than 100um and spray dried [0159].  Thus, spray drying is only optional.   It would have been obvious to one skilled in the art to microalgal flour granules contain at least 80 % in weight of microalgal biomass and all the way up to 100% of the biomass as all of the particles can be algae.


Claim 3 recites that the microalgal flour granules are of the Chlorella genus.
BROOKs teaches an algal flour with a particle size [0066] can be less than 100um and spray dried [0159].  This falls within the claimed distribution of 2 to 400 um.  At [0307], lipid containing Chlorella protothecoides grown using the fermentation methods and conditions described in Example 4 was processed into a lipid algal flour.



Claim 6 recites that the granules has flow grades, determined according to a test A: o 35 to 45 % by weight of oversize at 2000 um, 35 to 60 % by weight of oversize at 1400 pm, and o 0.5 to 20 % by weight of oversize at 800 um.

Claim 8 recites that the granules has an aerated bulk density of 0.30 to 0.50 g/ml.

Claim 9 recites that the granules has a specific surface area according to the BET method of 0.10 to 0.70 m2/g

Claim 11 recites that the granules has a specific surface area according to the BET method of 0.50 to 0.70 m2/g.

Claim 12 recites that the granules has a specific surface area according to the BET method of 0.15 to 0.25 m2/g.

Claim 13 recites that the granules have dispersibility in water is reflected by a bimodal particle size distribution having two populations centered on 0.4 and 4 um,  a Zeta potential of -45 mV for a pH > 5 and a pH of 2.4.


SUTHAR teaches that The FILTERMAT® Spray Dryer is frequently used in food and dairy applications. It operates at a low outlet temperature, achieving high thermal efficiency. It is the Indian Journal of Science and Technology Vol.2 No.10 (Oct 2009) ISSN: 0974- 6846 Short communication “Spray drying” Patel et al. Indian Society for Education and Environment (iSee) http://www.indjst.org Indian J.Sci.Technol. 46 recommended system for drying high fat, sugar-based, hydrolyzed, and fermented products (see left column, pg. 45). This would naturally provide the claimed flow grades, wettability, density and specific surface area.  
It would have been obvious to use the FILTERMAT in BROOKS, as SUTHAR teaches that FILTERMAT dryers are used for wet fermented products. 
It also would have been obvious to use the same degree of wettability as BROOKS,  as BROOKS teaches that the particle size and amount of mixing/homogenization can influence how the powder disperses (see [0308] and Figs. 5a-5c). 




Claim 2 recites that the microalgal flour granules contains at least 80% in weight of microalgal biomass.
BROOKS teaches that the cells can be predominately intact "predominantly intact biomass" mean a population of cells that comprise more than 50, and often more than 75, 90, and 98% intact cells [0075], [0087].  This overlaps the claimed amount of at least 80%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
 

Claim 3 recites that the microalgae are of the Chlorella genus.
BROOKS teaches that the algae is of the Chlorella genus [0144]. 

	Claim 14 recites that the percentage of lipid is at least 25% by dry weight.
Brooks teaches that algal biomass contains 15% oil by dry weight and even at least 40% oil by dry weight [0145].

Claim 15 recites that the percentage of intact cells is 5% to 95%.
BROOKS teaches that the cells can be predominately intact "predominantly intact biomass" mean a population of cells that comprise more than 50, and often more than 75, 90, and 98% intact cells [0075], [0087].  This overlaps the claimed amount of 5 to 95%. 


Claim 22 recites a food product obtained according to the process of claim 16.
Claim 23 recites that the product is selected from the group consisting of soup, sauce, condiment, ice-cream, dehydrated eggs, dough, bread, cake, cookie, or dry baked-good mix.
As to claims 22-23, BROOKS teaches that the algae can be used to produce sauces, soups, drinks, salad dressings, butters, spreads and the like in which oil contributed by the biomass forms an emulsion with other liquids [0232].

Claim 24 recites that the granules have a  percentage of intact cells is 25% to 75%.
BROOKS teaches that the cells can be predominately intact "predominantly intact biomass" mean a population of cells that comprise more than 50, and often more than 75, 90, and 98% intact cells [0075], [0087].  This overlaps the claimed amount of 5 to 95%. 


Claim 26 recites that the lipid is less than 10% by dry weight. 
Brooks teaches that algal biomass contains 15% oil by dry weight and even at least 40% oil by dry weight [0145].  However, it would have been obvious to vary the amount of lipid based on manner in which the powder is spray dried and type of algae used. 



	
Response to Arguments
October 14, 2021 have been fully considered but they are not persuasive. 
The applicant argues that BROOKS does not teaches the claimed flow grades, wettability, density and specific surface area.  Applicant argues that these properties are obtained by the manner in which the product is spray dried (see pg. 7 of Applicant’s arguments and published version of present specification at [0203] and [0204]).  SUTHAR is not cited to teach that it would have been obvious to use a Filtermat dryer that would inherently provide these properties as acknowledged by applicant. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP A DUBOIS/               Examiner, Art Unit 1791                                                                                                                                                                                                                         
/AMBER R ORLANDO/               Supervisory Patent Examiner, Art Unit 1791